UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Bonds benefited from favorable market conditions during the 12 months ended May 31, 2010. The economy showed slow but steady improvement, job losses declined and inflation numbers remained benign. As the likelihood of an economic depression eased, investors began taking on more risk in exchange for higher yields and better returns. High-yield and investment-grade corporate bonds did particularly well, beating U.S. government bonds by a sizable margin. Returns in the government sector were pressured by slowing investor demand as attention shifted toward higher-risk assets and the government ended its program to repurchase Treasuries, agencies and mortgage bonds. Treasury issuance reached record levels, fueled by the governments efforts to plug the budget deficit. Treasuries regained favor late in the period amid growing concerns over the European debt crisis. John Hancock Investment Grade Bond Funds Class A shares returned 17.99% at net asset value for the 12 months ended May 31, 2010. Over the same period, the Barclays Capital U.S. Aggregate Bond Index, the Funds benchmark, returned 8.42%. The Fund benefited from having more exposure than the index to higher-risk assets, particularly investment-grade corporate bonds. Within the corporate sector, a bias toward lower-quality (BBB-rated) industrials aided results, as they rebounded along with the economy. Among higher-quality corporate issues, we favored financials, which climbed nicely as the financial crisis eased. Top performers included bonds issued by Enterprise Rent-A-Car Company (ERAC USA Financial Company) in the industrial sector as well as bonds issued by European financial company AXA SA. An underweight in mortgage bonds was also helpful, as was positioning within the sector. The Fund particularly benefited from exposure to non-agency mortgage bonds, which are not in the index, as well as an overweight in commercial mortgage-backed securities, which are bonds issued for large commercial projects, such as office buildings or shopping malls. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results The major risk factors in this Funds performance are interest rates and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Investment Grade Bond Fund | Annual report A look at performance For the period ended May 31, 2010 Average annual returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-10 Class A 12.70 4.15 5.62 12.70 22.57 72.75 4.47 Class B 12.12 3.99 5.48 12.12 21.61 70.42 3.96 Class C 16.13 4.33 5.31 16.13 23.60 67.84 3.96 Class I 18.45 5.49 6.54 18.45 30.66 88.50 4.88 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.14%, Class B  1.89%, Class C  1.89% and Class I  1.06%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I shares prospectus. 2 12-31-91 is the inception date for the Class A shares. The inception date for Class I shares is 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I shares. Annual report | Investment Grade Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Investment Grade Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital U.S. Aggregate Bond Index. Period Without With maximum beginning sales charge sales charge Index Class B 2 5-31-00 $17,042 $17,042 $18,808 Class C 2 5-31-00 16,784 16,784 18,808 Class I 5-31-00 18,850 18,850 18,808 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of 5-31-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I shares prospectus. 4 12-31-91 is the inception date for the Class A shares. The inception date for Class I shares is 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I shares. 8 Investment Grade Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2009 with the same investment held until May 31, 2010. Account value Ending value Expenses paid during on 12-1-09 on 5-31-10 period ended 5-31-10 1 Class A $1,000.00 $1,039.30 $5.03 Class B 1,000.00 1,035.40 8.78 Class C 1,000.00 1,035.40 8.78 Class I 1,000.00 1,042.40 3.11 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Investment Grade Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2009, with the same investment held until May 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-09 on 5-31-10 period ended 5-31-10 1 Class A $1,000.00 $1,020.00 $4.99 Class B 1,000.00 1,016.30 8.70 Class C 1,000.00 1,016.30 8.70 Class I 1,000.00 1,021.90 3.07 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.99%, 1.73%, 1.73% and 0.61% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Investment Grade Bond Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 42% Asset-Backed Securities 2% U.S. Government & Agency Obligations 37% Short-Term Investments & Other 4% Collateralized Mortgage Obligations 15% Sector Composition U.S. Government Agency 37% Consumer Staples 3% Financials 22% Materials 2% Mortgage Bonds 15% Telecommunication Services 2% Industrials 3% Health Care 2% Utilities 3% Information Technology 1% Energy 3% Short-Term Investments & Other 4% Consumer Discretionary 3% Quality Composition U.S. & Government Agency Obligations 33% AAA 13% AA 5% A 13% BBB 29% BB 1% B 1% CCC & Below 1% Short-Term Investments & Other 4% 1 As apercentage ofnet assets on5-31-10. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moodys Investors Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-10 and do not reflect subsequent downgrades. Annual report | Investment Grade Bond Fund 11 Funds investments As of 5-31-10 Maturity Rate date Par value Value Corporate Bonds 41.57% (Cost $60,054,136) Consumer Discretionary 3.12% Auto Manufacturers 0.23% Volvo Treasury AB (S) 5.950% 04-01-15 $350,000 363,060 Hotels, Restaurants & Leisure 0.18% Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 281,059 Household Durables 0.33% Whirlpool Corp. 8.600 05-01-14 225,000 266,629 Whirlpool Corp. 8.000 05-01-12 225,000 246,576 Media 2.15% Comcast Cable Holdings LLC 9.800 02-01-12 1,000,000 1,122,228 DirecTV Holdings LLC 7.625 05-15-16 515,000 556,200 DirecTV Holdings LLC (S) 6.350 03-15-40 130,000 132,584 Grupo Televisa SA 6.625 01-15-40 185,000 185,197 News America Holdings, Inc. 9.500 07-15-24 600,000 765,233 Time Warner Cable, Inc. 6.750 07-01-18 285,000 320,964 Viacom, Inc. 7.875 07-30-30 215,000 235,869 Specialty Retail 0.23% Staples, Inc. 9.750 01-15-14 285,000 349,030 Consumer Staples 2.69% Beverages 0.51% Anheuser-Busch InBev Worldwide, Inc. 4.125 01-15-15 235,000 242,511 PepsiCo, Inc. 7.900 11-01-18 230,000 294,627 SABMiller PLC (S) 5.500 08-15-13 230,000 251,283 Food & Staples Retailing 0.27% CVS Caremark Corp. (6.302% to 6-1-12, then 3 month LIBOR + 2.065%) 6.302 06-01-37 460,000 416,300 Food Products 0.92% Bunge Ltd. Finance Corp. 8.500 06-15-19 205,000 238,754 Bunge Ltd. Finance Corp. 5.350 04-15-14 270,000 287,227 Kraft Foods, Inc. 6.000 02-11-13 405,000 446,972 Kraft Foods, Inc. 5.375 02-10-20 425,000 441,385 See notes to financial statements 12 Investment Grade Bond Fund | Annual report Maturity Rate date Par value Value Tobacco 0.99% Altria Group, Inc. 8.500% 11-10-13 $475,000 $553,845 Lorillard Tobacco Company 6.875 05-01-20 220,000 221,608 Philip Morris International, Inc. 5.650 05-16-18 370,000 402,221 Reynolds American, Inc. 7.250 06-01-13 320,000 353,867 Energy 3.19% Energy Equipment & Services 0.18% NGPL PipeCo LLC (S) 7.119 12-15-17 270,000 283,044 Oil, Gas & Consumable Fuels 3.01% Energy Transfer Partners LP 9.700 03-15-19 215,000 262,665 Energy Transfer Partners LP 8.500 04-15-14 230,000 268,422 Enterprise Products Operating LLC 6.650 04-15-18 565,000 623,479 Enterprise Products Operating LLC 6.500 01-31-19 475,000 517,570 Enterprise Products Operating LLC, Series G 5.600 10-15-14 385,000 416,648 Gulf South Pipeline Company LP (S) 5.750 08-15-12 230,000 247,412 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 128,715 Motiva Enterprises LLC (S) 6.850 01-15-40 165,000 182,579 NuStar Logistics LP 7.650 04-15-18 220,000 247,631 ONEOK Partners LP 6.150 10-01-16 425,000 473,951 Spectra Energy Capital LLC 6.200 04-15-18 185,000 200,561 Williams Partners LP 7.250 02-01-17 600,000 677,332 Woodside Finance, Ltd. (S) 4.500 11-10-14 385,000 399,946 Financials 20.51% Capital Markets 2.80% Jefferies Group, Inc. 7.750 03-15-12 310,000 333,455 Jefferies Group, Inc. 6.450 06-08-27 145,000 134,027 Macquarie Group, Ltd. (S) 7.300 08-01-14 170,000 185,736 Macquarie Group, Ltd. (S) 6.000 01-14-20 200,000 194,402 Morgan Stanley 7.300 05-13-19 315,000 330,857 Morgan Stanley, Series F, MTN 6.625 04-01-18 825,000 847,177 Northern Trust Corp. 4.625 05-01-14 250,000 268,954 Northern Trust Corp. 6.500 08-15-18 125,000 144,814 State Street Capital Trust IV (P) 1.536 06-15-37 545,000 403,738 The Charles Schwab Corp. 4.950 06-01-14 220,000 236,975 The Goldman Sachs Group, Inc. 7.500 02-15-19 100,000 110,404 The Goldman Sachs Group, Inc. 6.750 10-01-37 555,000 519,623 The Goldman Sachs Group, Inc. 6.150 04-01-18 390,000 398,405 The Goldman Sachs Group, Inc. 5.375 03-15-20 225,000 217,068 Commercial Banks 3.19% Allfirst Preferred Capital Trust (P) 1.803 07-15-29 205,000 147,202 Bank of Nova Scotia 3.400 01-22-15 280,000 285,099 BPCE SA (12.50% to 9-30-19, then 3 month LIBOR + 12.980%) (S) 12.500  (Q) 157,000 177,741 Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (S) 5.506  (Q) 370,000 332,222 See notes to financial statements Annual report | Investment Grade Bond Fund 13 Maturity Rate date Par value Value Commercial Banks (continued) Commonwealth Bank of Australia (S) 5.000% 03-19-20 $320,000 $318,678 Credit Suisse New York 5.300 08-13-19 260,000 267,126 HSBC Capital Funding LP (9.547% to 6-30-10, then 3 month LIBOR + 4.060%) (S) 9.547  (Q) 500,000 500,000 PNC Funding Corp. 4.250 09-21-15 435,000 447,936 Regions Financial Corp. 7.750 11-10-14 290,000 308,021 Santander Issuances SA (6.500% to 11-1-14, then 3 month LIBOR + 3.920%) (S) 6.500 08-11-19 300,000 313,179 Silicon Valley Bank 6.050 06-01-17 295,000 281,793 The Royal Bank of Scotland PLC 4.875 03-16-15 200,000 197,712 Wachovia Bank NA 5.850 02-01-37 235,000 222,164 Wachovia Bank NA, Series BKNT 6.600 01-15-38 445,000 463,960 Wells Fargo Bank NA 5.750 05-16-16 285,000 306,691 Westpac Banking Corp. 4.875 11-19-19 360,000 358,698 Consumer Finance 1.05% American Express Credit Corp., Series C 7.300 08-20-13 360,000 404,950 Capital One Financial Corp. 6.150 09-01-16 390,000 407,983 Discover Bank 7.000 04-15-20 140,000 137,989 Discover Financial Services 10.250 07-15-19 375,000 441,714 SLM Corp., MTN 8.450 06-15-18 250,000 227,357 Diversified Financial Services 6.37% American Honda Finance Corp. (S) 7.625 10-01-18 370,000 440,627 Bank of America Corp. 5.650 05-01-18 400,000 402,302 Bank of America Corp. 4.500 04-01-15 205,000 203,758 Bear Stearns Companies LLC 7.250 02-01-18 435,000 495,896 Beaver Valley Funding 9.000 06-01-17 850,000 916,861 Citigroup, Inc. 6.375 08-12-14 510,000 538,899 Citigroup, Inc. 6.125 11-21-17 450,000 458,951 Citigroup, Inc. 5.850 12-11-34 180,000 163,299 CME Group, Inc. 5.750 02-15-14 320,000 352,551 Crown Castle Towers LLC (S) 6.113 01-15-20 250,000 267,578 ERAC USA Finance Company (S) 6.375 10-15-17 220,000 248,380 General Electric Capital Corp. 5.625 05-01-18 510,000 529,452 General Electric Capital Corp. (P) 0.916 08-15-36 360,000 257,138 General Electric Capital Corp., GMTN 6.000 08-07-19 210,000 222,470 GTP Towers Issuer LLC (S) 4.436 02-15-15 305,000 315,385 Harley-Davidson Funding Corp. (S) 6.800 06-15-18 170,000 177,103 Harley-Davidson Funding Corp. (S) 5.750 12-15-14 165,000 170,393 Hyundai Capital Services, Inc. (S) 6.000 05-05-15 270,000 291,199 JPMorgan Chase & Company 6.000 01-15-18 510,000 550,599 JPMorgan Chase & Company 4.650 06-01-14 400,000 422,969 JPMorgan Chase & Company, Series 1 (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) 7.900  (Q) 315,000 320,434 Merrill Lynch & Company, Inc. 7.750 05-14-38 555,000 572,449 See notes to financial statements 14 Investment Grade Bond Fund | Annual report Maturity Rate date Par value Value Diversified Financial Services (continued) Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (S) 11.000%  (Q) $904,000 $1,096,640 Teco Finance, Inc. 6.572 11-01-17 200,000 222,491 USB Realty Corp. (6.091% to 1-15-12, then 3 month LIBOR + 1.147%) (S) 6.091  (Q) 300,000 219,000 Insurance 3.82% Aflac, Inc. 8.500 05-15-19 220,000 261,603 Aflac, Inc. 6.900 12-17-39 145,000 145,055 AXA SA (6.379% to 12-13-36, then 3 month LIBOR + 2.256%) (S) 6.379  (Q) 155,000 122,450 CNA Financial Corp. 7.350 11-15-19 200,000 210,230 CNA Financial Corp. 6.500 08-15-16 210,000 216,979 Horace Mann Educators Corp. 6.850 04-15-16 205,000 213,195 Liberty Mutual Group, Inc. (S) 7.500 08-15-36 520,000 477,283 Liberty Mutual Group, Inc. (S) 7.300 06-15-14 320,000 346,333 Lincoln National Corp. 8.750 07-01-19 315,000 387,571 Lincoln National Corp. (6.050% until 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 120,000 92,400 Massachusetts Mutual Life Insurance Company (S) 8.875 06-01-39 135,000 177,260 MetLife, Inc. 6.750 06-01-16 220,000 246,530 New York Life Insurance Company (S) 6.750 11-15-39 360,000 395,317 Progressive Corp. (6.700% to 6-15-17, then 3 month LIBOR + 2.018%) 6.700 06-15-37 155,000 141,417 Prudential Financial, Inc., MTN 7.375 06-15-19 130,000 148,832 Prudential Financial, Inc., Series D, MTN 5.150 01-15-13 350,000 369,943 QBE Insurance Group, Ltd. (S) 9.750 03-14-14 238,000 291,018 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 385,000 423,169 Unum Group 7.125 09-30-16 245,000 274,093 UnumProvident Finance Company PLC (S) 6.850 11-15-15 380,000 409,113 W.R. Berkley Corp. 5.600 05-15-15 230,000 237,268 Willis North America, Inc. 7.000 09-29-19 305,000 318,754 Real Estate Investment Trusts 3.28% AMB Property LP 6.625 12-01-19 310,000 327,291 Biomed Realty LP (S) 6.125 04-15-20 80,000 81,837 Boston Properties LP 5.875 10-15-19 170,000 178,483 Brandywine Operating Partnership LP 7.500 05-15-15 220,000 242,661 Dexus Property Group (S) 7.125 10-15-14 310,000 337,862 Duke Realty LP 6.750 03-15-20 500,000 524,628 Health Care, Inc. 6.200 06-01-16 245,000 266,203 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 364,213 HRPT Properties Trust 6.650 01-15-18 280,000 288,673 Mack-Cali Realty Corp. 7.750 08-15-19 210,000 242,911 ProLogis 6.625 05-15-18 515,000 497,442 See notes to financial statements Annual report | Investment Grade Bond Fund 15 Maturity Rate date Par value Value Real Estate Investment Trusts (continued) ProLogis 5.625% 11-15-15 $250,000 $246,996 Simon Property Group LP 10.350 04-01-19 230,000 298,498 Simon Property Group LP 5.625 08-15-14 320,000 346,458 Vornado Realty Trust 4.250 04-01-15 440,000 440,385 WEA Finance LLC (S) 6.750 09-02-19 185,000 204,633 WEA Finance LLC (S) 5.400 10-01-12 175,000 185,547 Health Care 1.63% Health Care Equipment & Supplies 0.23% Hospira, Inc. 6.050 03-30-17 320,000 355,100 Health Care Providers & Services 0.68% CIGNA Corp. 6.375 10-15-11 410,000 428,386 Medco Health Solutions, Inc. 7.250 08-15-13 550,000 630,874 Life Sciences Tools & Services 0.16% Life Technologies Corp. 6.000 03-01-20 230,000 243,539 Pharmaceuticals 0.56% Schering-Plough Corp. 6.000 09-15-17 385,000 442,303 Watson Pharmaceuticals, Inc. 6.125 08-15-19 260,000 278,367 Wyeth 5.500 03-15-13 130,000 143,277 Industrials 2.72% Aerospace & Defense 0.16% Embraer Overseas, Ltd. 6.375 01-15-20 240,000 240,600 Airlines 0.91% Continental Airlines, Inc. Series 1998-1, Class A 6.648 09-15-17 106,464 105,399 Continental Airlines, Inc. Series 1999-1, Class A 6.545 02-02-19 68,846 70,223 Continental Airlines, Inc. Series 2007-1, Class A 5.983 04-19-22 324,156 322,535 Delta Air Lines, Inc. Series 2007-1 Class A 6.821 08-10-22 429,776 419,031 Northwest Airlines, Inc. Series 2002-1, Class G2 6.264 11-20-21 312,326 295,148 Northwest Airlines, Inc. Series 2007-1, Class A 7.027 11-01-19 202,330 189,179 Building Materials 0.36% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 285,000 280,013 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 285,000 280,013 Industrial Conglomerates 0.55% Hutchison Whampoa International, Ltd. (S) 6.500 02-13-13 243,000 265,775 Hutchison Whampoa International, Ltd. (S) 5.750 09-11-19 265,000 269,679 Textron, Inc. 5.600 12-01-17 305,000 319,048 Machinery 0.26% Ingersoll-Rand Global Holding Company, Ltd. 6.000 08-15-13 370,000 409,052 Road & Rail 0.20% Burlington Northern Santa Fe Corp. 5.750 03-15-18 285,000 313,362 Trading Companies & Distributors 0.28% GATX Corp. 8.750 05-15-14 365,000 428,440 See notes to financial statements 16 Investment Grade Bond Fund | Annual report Maturity Rate date Par value Value Information Technology 0.58% Electronic Equipment, Instruments & Components 0.42% Amphenol Corp. 4.750% 11-15-14 $340,000 356,652 Tyco Electronics Group SA 6.000 10-01-12 280,000 301,956 IT Services 0.16% Fiserv, Inc. 6.800 11-20-17 215,000 241,261 Materials 2.49% Chemicals 0.29% Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 217,748 RPM International, Inc. 6.500 02-15-18 210,000 227,470 Construction Materials 0.19% CRH America, Inc. 8.125 07-15-18 250,000 297,897 Metals & Mining 1.55% Allegheny Technologies, Inc. 9.375 06-01-19 185,000 216,662 ArcelorMittal 9.850 06-01-19 365,000 445,535 Commercial Metals Company 7.350 08-15-18 170,000 178,499 Rio Tinto Alcan, Inc. 6.125 12-15-33 285,000 288,014 Rio Tinto Finance USA, Ltd. 8.950 05-01-14 230,000 276,312 Teck Resources, Ltd. 10.750 05-15-19 650,000 783,250 Vale Overseas, Ltd. 6.875 11-10-39 205,000 204,191 Paper & Forest Products 0.46% International Paper Company 9.375 05-15-19 255,000 319,975 International Paper Company 7.950 06-15-18 335,000 390,075 Telecommunication Services 1.35% Diversified Telecommunication Services 1.00% BellSouth Corp. 6.550 06-15-34 250,000 265,656 BellSouth Corp. 6.300 12-15-15 325,721 345,048 Qwest Corp. 7.875 09-01-11 210,000 219,975 Telecom Italia Capital SA 6.175 06-18-14 690,000 713,814 Wireless Telecommunication Services 0.35% America Movil SAB de CV (S) 5.000 03-30-20 255,000 253,945 SBA Tower Trust (S) 5.101 04-15-17 280,000 295,050 Utilities 3.29% Electric Utilities 2.28% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 180,000 180,593 Aquila, Inc. 11.875 07-01-12 320,000 368,640 Commonwealth Edison Company 5.800 03-15-18 415,000 456,555 Duke Energy Corp. 6.300 02-01-14 225,000 252,495 FirstEnergy Solutions Corp. 4.800 02-15-15 235,000 242,502 FPL Energy National Wind LLC (S) 5.608 03-10-24 184,202 182,845 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 200,000 219,247 ITC Holdings Corp. (S) 5.875 09-30-16 115,000 122,291 ITC Holdings Corp. (S) 5.500 01-15-20 265,000 279,077 Monongahela Power Company (S) 7.950 12-15-13 395,000 463,094 Pepco Holdings, Inc. 6.450 08-15-12 325,000 352,962 PNPP II Funding Corp. 9.120 05-30-16 140,000 152,172 Waterford 3 Funding Corp. 8.090 01-02-17 244,762 253,307 See notes to financial statements Annual report | Investment Grade Bond Fund 17 Maturity Rate date Par value Value Gas Utilities 0.23% DCP Midstream LLC (S) 9.750% 03-15-19 $275,000 $351,015 Multi-Utilities 0.78% DTE Energy Company 7.625 05-15-14 565,000 660,127 Sempra Energy 8.900 11-15-13 205,000 244,044 Sempra Energy 6.500 06-01-16 270,000 308,503 Convertible Bonds 0.64% (Cost $582,910) Financials 0.13% Real Estate Investment Trusts 0.13% Corporate Office Properties LP (S) 4.250% 04-15-30 $210,000 202,388 Industrials 0.51% Machinery 0.51% Ingersoll-Rand Company, Ltd. 4.500 04-15-12 375,000 789,375 U.S. Government & Agency Obligations 36.62% (Cost $55,829,189) U.S. Government 15.43% Treasury Inflation Protected Securities Inflation Indexed Note (E) 1.625% 01-15-15 $421,489 441,576 U.S. Treasury Bond 4.625 02-15-40 6,180,000 6,599,078 Note 3.500 05-15-20 2,915,000 2,963,272 Note 2.625 12-31-14 970,000 997,585 Note 2.500 03-31-15 2,120,000 2,165,050 Note 2.500 04-30-15 2,000,000 2,040,312 Note 2.375 02-28-15 930,000 944,964 Note 2.250 01-31-15 1,185,000 1,197,498 Note 2.125 11-30-14 340,000 342,709 Note 1.750 04-15-13 2,970,000 3,014,312 Note 1.375 04-15-12 1,775,000 1,797,395 Note 1.375 10-15-12 1,340,000 1,353,086 U.S. Government Agency 21.19% Federal Farm Credit Bank 3.000 12-22-14 1,000,000 1,012,735 Federal Home Loan Bank 5.375 05-18-16 430,000 493,473 Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 4.500 03-01-39 1,917,651 1,959,525 Note 1.750 06-15-12 1,420,000 1,440,679 Federal National Mortgage Association 15 Yr Pass Thru Ctf 4.000 01-01-24 740,003 761,625 15 Yr Pass Thru Ctf 4.000 07-01-24 2,965,582 3,050,380 30 Yr Pass Thru Ctf (P) 5.850 03-01-14 1,436 1,486 30 Yr Pass Thru Ctf (P) 5.850 06-01-14 8,100 8,382 30 Yr Pass Thru Ctf 5.000 11-01-33 1,667,381 1,753,486 30 Yr Pass Thru Ctf (P) 5.383 11-01-38 2,083,516 2,207,216 30 Yr Pass Thru Ctf (P) 4.902 12-01-38 341,607 359,037 30 Yr Pass Thru Ctf 5.000 TBA 7,820,000 8,183,508 Note 3.000 03-09-15 2,370,000 2,386,197 Note 2.050 01-28-13 2,520,000 2,533,459 Note 1.875 10-29-12 690,000 692,782 Note 1.800 03-15-13 615,000 617,545 See notes to financial statements 18 Investment Grade Bond Fund | Annual report Maturity Rate date Par value Value Government National Mortgage Association 15 Yr Pass Thru Ctf 7.500% 04-15-13 $11,189 $11,390 30 Yr Pass Thru Ctf 4.500 02-15-39 2,269,408 2,334,742 30 Yr Pass Thru Ctf 4.500 03-15-39 980,244 1,008,464 30 Yr Pass Thru Ctf 4.500 03-15-39 1,416,256 1,457,028 30 Yr Pass Thru Ctf 4.500 04-15-39 482,831 496,731 Collateralized Mortgage Obligations 15.46% (Cost $27,866,731) Collateralized Mortgage Obligations 15.46% American Tower Trust Series 2007-1A, Class C (S) 5.615% 04-15-37 $450,000 473,042 Series 2007-1A, Class D (S) 5.957 04-15-37 420,000 442,087 Banc of America Commercial Mortgage, Inc. Series 2005-4, Class A5A 4.933 07-10-45 1,500,000 1,485,282 Series 2006-3, Class A4 (P) 5.889 07-10-44 825,000 828,671 Banc of America Funding Corp. Series 2006-B, Class 6A1 (P) 5.826 03-20-36 432,095 301,652 Bear Stearns Commercial Mortgage Securities, Inc. Series 2006-PW14, Class D (S) 5.412 12-11-38 320,000 115,295 Bear Stearns Mortgage Funding Trust Series 2006-AR1, Class 2A1 (P) 0.563 08-25-36 210,716 110,883 Citigroup Mortgage Loan Trust, Inc. Series 2005-10, Class 1A5A (P) 5.680 12-25-35 348,576 223,217 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.223 07-15-44 185,000 123,351 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 5.816 12-10-49 820,000 825,714 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.945 09-20-46 7,215,952 279,026 Federal Home Loan Mortgage Corp. Series 3581, Class IO IO 6.000 10-15-39 586,626 106,570 Series 3623, Class LI IO 4.500 01-15-25 600,367 63,727 Series 3630, Class BI IO 4.000 05-15-27 348,628 52,374 Federal National Mortgage Association Series 2009-109, Class IW IO 4.500 04-25-38 887,488 153,362 Series 2009-50, Class GI IO 5.000 05-25-39 1,327,214 198,577 Federal National Mortgage Association Series 2009-78, Class IB IO 5.000% 06-25-39 1,895,776 328,017 Series 2010-14, Class AI IO 4.000 08-25-27 1,046,156 186,794 Series 2010-3, Class LI IO 5.000 02-25-25 7,803,664 925,014 Series 2010-36, Class BI IO 4.000 03-25-28 1,057,227 150,736 Series 398, Class C3 IO 4.500 05-25-39 1,152,801 263,114 Series 401, Class C2 IO 4.500 06-25-39 787,235 172,295 Series 402, Class 3 IO 4.000 11-25-39 753,203 175,467 Series 402, Class 4 IO 4.000 10-25-39 1,352,712 313,528 Series 402, Class 7 IO 4.500 11-25-39 1,366,059 309,668 First Horizon Alternative Mortgage Securities Series 2006-RE1, Class A1 5.500 05-25-35 444,771 359,610 Series 2004-AA5, Class B1 (P) 2.230 12-25-34 758,143 66,377 GMAC Commercial Mortgage Securities, Inc. Series 2003-C2, Class B (P) 5.675 05-10-40 955,000 1,003,464 See notes to financial statements Annual report | Investment Grade Bond Fund 19 Maturity Rate date Par value Value GMAC Mortgage Corp. Loan Trust Series 2006-AR1, Class 2A1 (P) 5.518% 04-19-36 $251,924 $208,242 Greenwich Capital Commercial Funding Corp. Series 2007-GG9, Class C (P) 5.554 03-10-39 230,000 65,218 Series 2007-GG9, Class F (P) 5.633 03-10-39 130,000 24,189 Series 2007-GG9, Class A4 5.444 03-10-39 735,000 710,265 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.848 09-25-35 606,637 571,296 Series 2004-9, Class B1 (P) 3.900 08-25-34 302,163 116,989 Series 2006-AR1, Class 3A1 (P) 5.307 01-25-36 683,578 618,154 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.470 08-19-45 2,326,720 84,284 Series 2005-8, Class 1X IO 2.440 09-19-35 2,902,944 113,396 Series 2006-SB1, Class A1A (P) 1.271 12-19-36 361,552 157,039 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 210,082 20,926 Series 2005-AR18, Class 1X IO 2.384 10-25-36 5,861,443 201,634 Series 2005-AR18, Class 2X IO 2.110 10-25-36 7,849,081 279,427 Series 2005-AR5, Class B1 (P) 2.779 05-25-35 284,046 11,686 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2005-LDP3, Class A4B (P) 4.996 08-15-42 1,000,000 895,882 Series 2005-LDP4, Class B (P) 5.129 10-15-42 1,000,000 731,103 Series 2007-CB18, Class A4 5.440 06-12-47 725,000 702,169 Series 2006-LDP7, Class A4 (P) 5.874 04-15-45 515,000 536,563 JPMorgan Mortgage Trust Series 2006-A7, Class 2A5 (P) 5.757 01-25-37 426,701 68,870 Series 2005-S2, Class 2A16 6.500 09-25-35 346,917 315,095 LBUBS Commercial Mortgage Trust Series 2007-C7, Class A3 (P) 5.866 09-15-45 735,000 718,872 Series 2006-C4, Class A4 (P) 5.882 06-15-38 620,000 639,915 Series 2007-C2, Class A3 5.430 02-15-40 770,000 740,556 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-2, Class A4 (P) 5.909 06-12-46 735,000 766,351 MLCC Mortgage Investors, Inc. Series 2007-3, Class M1 (P) 5.830 09-25-37 185,997 77,853 Series 2007-3, Class M2 (P) 5.830 09-25-37 71,538 28,655 Series 2007-3, Class M3 (P) 5.830 09-25-37 47,692 17,560 Morgan Stanley Capital I Series 2007-IQ13, Class A4 5.364 03-15-44 730,000 702,090 Series 2007-IQ15, Class A4 (P) 5.880 06-11-49 725,000 727,416 Series 2005-HQ7, Class A4 (P) 5.208 11-14-42 520,000 539,663 Series 2006-IQ12, Class E (P) 5.538 12-15-43 310,000 52,066 PRLM Series JF-929, Class AI IO 4.500 07-02-40 1,305,000 210,839 Provident Funding Mortgage Loan Trust Series 2005-1, Class B1 (P) 2.980 05-25-35 204,241 56,151 Structured Asset Securities Corp. Series 2003-6A, Class B1 (P) 2.790 03-25-33 267,976 138,680 Washington Mutual, Inc. Series 2005-AR1, Class X IO 1.697 01-25-45 13,462,833 440,336 Series 2005-AR19, Class B1 (P) 1.043 12-25-45 293,204 36,638 Series 2005-AR4, Class B1 (P) 2.720 04-25-35 955,823 200,754 Series 2006-AR4, Class 1A1B (P) 1.361 05-25-46 318,232 141,688 Series 2007-0A5, Class 2XPP IO 1.059 06-25-47 20,377,332 311,146 Series 2005-6, Class 1CB 6.500 08-25-35 230,624 160,932 Series 2005-AR13, Class B1 (P) 0.943 10-25-45 505,608 55,165 Series 2005-AR6, Class B1 (P) 0.943 04-25-45 568,468 73,789 See notes to financial statements 20 Investment Grade Bond Fund | Annual report Maturity Rate date Par value Value Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 5.090% 04-25-35 $504,750 $482,051 Series 2006-AR15, Class A3 (P) 5.488 10-25-36 432,630 122,242 Asset Backed Securities 2.14% (Cost $3,489,663) Asset Backed Securities 2.14% Bank of America Auto Trust, Series 2009-1A, Class A4 (S) 3.520% 06-15-16 $395,000 411,387 Bayview Financial Acquisition Trust, Series 2006-A, Class 2A3 (P) 0.704 02-28-41 333,432 264,305 BMW Vehicle Lease Trust, Series 2009-1, Class A4 3.660 08-15-13 430,000 441,765 Carrington Mortgage Loan Trust, Series 2006-NC4, Class A5 (P) 0.403 10-25-36 134,984 112,072 DB Master Finance LLC, Series 2006-1, Class-A2 (S) 5.779 06-20-31 515,000 508,094 Dominos Pizza Master Issuer LLC, Series 2007-1, Class A2 (S) 5.261 04-25-37 500,000 466,236 Hertz Vehicle Financing LLC, Series 2009-2A, Class A2 (S) 5.290 03-25-16 485,000 517,180 Lehman XS Trust, Series 2005-5N, Class 3A2 (P) 0.703 11-25-35 335,798 112,210 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 4.499 08-25-35 138,408 132,257 Series 2005-2, Class AF4 4.934 08-25-35 420,000 342,863 Shares Value Preferred Stocks 0.20% (Cost $319,375) Financials 0.20% Diversified Financial Services 0.20% Bank of America Corp., 8.625% 12,775 316,437 Maturity Yield* date Par value Value Short-Term Investments 8.02% (Cost $12,400,000) Short-Term Securities 8.02% Federal Home Loan Bank Discount Note 0.060% 06-01-10 $12,400,000 12,400,000 Total investments (Cost $160,542,004)  104.65% Other assets and liabilities, net (4.65%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Investment Grade Bond Fund 21 Notes to Schedule of Investments BKNT Bank Note IO Interest Only Security  Interest Tranche of Stripped Mortgage Pool MTN Medium-Term Note TBA To Be Announced (E) Principal amount of security is adjusted for inflation. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $17,637,146 or 11.41% of the Funds net assets as of 5-31-10. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 5-31-10, the aggregate cost of investment securities for federal income tax purposes was $160,785,544. Net unrealized appreciation aggregated $1,042,670, of which $7,887,775 related to appreciated investment securities and $6,845,105 related to depreciated investment securities. See notes to financial statements 22 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $160,542,004) $161,828,214 Cash 20,457 Cash held at broker for futurescontracts 5,970 Receivable for investmentssold 148,688 Receivable for fund sharessold 496,876 Dividends and interestreceivable 1,646,171 Other assets 47,245 Totalassets Liabilities Payable for investmentspurchased 837,112 Payable for delayed delivery securitiespurchased 8,342,651 Payable for fund sharesrepurchased 109,112 Payable for futures variation margin (Note3) 5,563 Distributionspayable 113,580 Payable toaffiliates Accounting and legal servicesfees 2,163 Transfer agentfees 56,946 Distribution and servicefees 23,818 Trusteesfees 12,419 Other liabilities and accruedexpenses 56,095 Totalliabilities Netassets Capital paid-in $157,913,980 Undistributed net investmentincome 289,354 Accumulated net realized loss on investments and futures contracts (4,849,661) Net unrealized appreciation (depreciation) on investments and futures contracts 1,280,489 Netassets See notes to financial statements Annual report | Investment Grade Bond Fund 23 F I N A N C I A LS T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($121,365,734 ÷ 12,124,712shares) $10.01 Class B ($7,882,089 ÷ 787,332shares) 1 $10.01 Class C ($21,039,039 ÷ 2,101,617shares) 1 $10.01 Class I ($4,347,300 ÷ 434,338shares) $10.01 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.48 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements 24 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $8,378,209 Dividends 38,348 Securitieslending 66 Less foreign taxeswithheld (1,555) Total investmentincome Expenses Investment management fees (Note5) 538,189 Distribution and service fees (Note5) 510,845 Accounting and legal services fees (Note5) 27,315 Transfer agent fees (Note5) 313,231 Trustees fees (Note5) 12,080 State registrationfees 36,850 Printing and postagefees 42,563 Professionalfees 65,066 Custodianfees 17,568 Registration and filingfees 22,258 Other 41,823 Totalexpenses Less expense reductions (Note5) (23,721) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 2,035,440 Investments in affiliatedissuers (3) Futures contracts (Note3) 65,321 Change in net unrealized appreciation (depreciation)of Investments 12,532,072 Futurescontracts (68,546) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Investment Grade Bond Fund 25 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-10 5-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $6,811,001 $6,091,935 Net realizedgain 2,100,758 173,754 Change in net unrealized appreciation(depreciation) 12,463,526 (7,060,855) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (5,833,129) (5,325,987) ClassB (341,919) (295,460) ClassC (764,178) (432,350) ClassI (100,575) (31,697) Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofyear 118,592,081 116,658,720 End ofyear Undistributed net investmentincome See notes to financial statements 26 Investment Grade Bond Fund | Annual report Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.51 0.49 0.49 0.46 0.42 Net realized and unrealized gain (loss) oninvestments 1.07 (0.58) (0.13) 0.16 (0.51) Total from investmentoperations Lessdistributions From net investmentincome (0.52) (0.49) (0.50) (0.47) (0.45) Net asset value, end ofyear Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $121 $99 $102 $108 $116 Ratios (as a percentage of average net assets): Expenses beforereductions 1.08 1.20 4 0.99 1.06 1.04 Expenses net of feewaivers 1.08 1.20 4 0.99 0.97 1.00 Expenses net of fee waivers andcredits 1.07 1.20 4 0.98 0.97 1.00 Net investmentincome 5.22 5.53 5.08 4.76 4.25 Portfolio turnover (%) 87 109 99 105 160 1 Based on the average daily sharesoutstanding. 2 Assumes dividend reinvestment (ifapplicable). 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS B SHARES Periodended 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.44 0.42 0.42 0.39 0.34 Net realized and unrealized gain (loss) oninvestments 1.07 (0.58) (0.14) 0.16 (0.50) Total from investmentoperations Lessdistributions From net investmentincome (0.45) (0.42) (0.42) (0.40) (0.38) Net asset value, end ofyear Total return (%) 2 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $8 $6 $7 $8 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 1.83 1.95 4 1.74 1.81 1.79 Expenses net of feewaivers 1.83 1.95 4 1.74 1.72 1.75 Expenses net of fee waivers andcredits 1.82 1.95 4 1.73 1.72 1.75 Net investmentincome 4.52 4.79 4.33 4.01 3.47 Portfolio turnover (%) 87 109 99 105 160 1 Based on the average daily sharesoutstanding. 2 Assumes dividend reinvestment (ifapplicable). 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. See notes to financial statements Annual report | Investment Grade Bond Fund 27 CLASS C SHARES Periodended 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.43 0.43 0.42 0.39 0.35 Net realized and unrealized gain (loss) oninvestments 1.08 (0.59) (0.14) 0.16 (0.51) Total from investmentoperations Lessdistributions From net investmentincome (0.45) (0.42) (0.42) (0.40) (0.38) Net asset value, end ofyear Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $21 $12 $8 $6 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.83 1.95 4 1.73 1.81 1.79 Expenses net of feewaivers 1.83 1.95 4 1.73 1.72 1.75 Expenses net of fee waivers andcredits 1.82 1.95 4 1.73 1.72 1.75 Net investmentincome 4.44 4.87 4.34 4.01 3.50 Portfolio turnover (%) 87 109 99 105 160 1 Based on the average daily sharesoutstanding. 2 Assumes dividend reinvestment (ifapplicable). 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS I SHARES Periodended 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.49 0.52 0.53 0.50 0.47 Net realized and unrealized gain (loss) oninvestments 1.13 (0.58) (0.14) 0.16 (0.51) Total from investmentoperations Lessdistributions From net investmentincome (0.56) (0.52) (0.53) (0.51) (0.50) Net asset value, end ofyear Total return (%) 2 Ratios and supplementaldata Net assets, end of year (inmillions) $4 $2  3  3  3 Ratios (as a percentage of average net assets): Expenses beforereductions 0.68 1.12 4 0.63 0.62 0.62 Expenses net of feewaivers 0.68 1.12 4 0.63 0.62 0.62 Expenses net of fee waivers andcredits 0.68 1.12 4 0.63 0.62 0.62 Net investmentincome 5.03 6.09 5.45 5.10 4.85 Portfolio turnover (%) 87 109 99 105 160 1 Based on the average daily sharesoutstanding. 2 Assumes dividend reinvestment (ifapplicable). 3 Less than $500,000. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. See notes to financial statements 28 Investment Grade Bond Fund | Annual report Notes to financial statements Note 1  Organization John Hancock Investment Grade Bond Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
